Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sonny Choi on 09/08/2021.
The Claims have been amended as follows: 

1. (Currently Amended) An air conditioner comprising: a housing having a discharge port; a blade to rotatably open or close the discharge port, the blade including a drive unit coupling portion disposed in one end of the blade, a first coupling protrusion disposed in a first blade portion of the blade, and a second coupling protrusion disposed in a second blade portion of the blade, and disposed between the first coupling protrusion and the drive unit coupling portion; a blade drive unit disposed in the housing and rotatably coupled to the drive unit coupling portion, configured to rotate the blade within a predetermined angle with respect to the housing to control a direction of air discharged through the discharge port and to open or close the discharge port; a first support member disposed in the housing and including a first blade coupling portion rotatably coupled to the first coupling protrusion, and configured to rotatably support the first blade portion; a second support member disposed closer to the blade drive unit than the first support member in the housing and including a second blade coupling portion rotatably coupled to the second coupling protrusion, and configured to rotatably support the second blade portion,2Serial No.: 15/964,730 wherein the second blade portion, which is disposed closer to the blade drive unit than the first blade portion, receives larger torque than torque received by the first blade portion so that when the blade is rotated to the predetermined angle by the blade drive unit to close the discharge port, the second blade portion of the blade first contacts with the housing to partially close the discharge port, and then the first blade portion of the blade contacts with the housing to close the discharge port, thereby closing the discharge port by the blade, and wherein the second blade coupling portion a second hole with a size larger than a size of a first hole of the first blade coupling portion so that the second blade coupling protrusion is configured to rotatably support the second blade portion to rotate more than the first blade portion after the second blade portion contacts with the housing to close the discharge port by the blade, and wherein the first coupling protrusion rotates about a first central axis of the first blade coupling portion and the second coupling protrusion rotates about a second central axis of the second blade coupling portion, and the second central axis is located eccentrically below the first central axis.

2. (Cancelled) 

3. (Cancelled) 

4. (Cancelled) 

5. (Currently Amended) The air conditioner of claim 1, wherein the first hole has a smaller diameter than a diameter of the second hole.  

6. (Currently Amended) The air conditioner of claim 1, wherein the second coupling protrusion has a smaller size than a size of the second blade coupling portion, and second central axis of the second coupling protrusion connected to the second blade coupling portion moves in a given section while the blade drive unit rotates the blade.   

blade drive unit is provided at both ends of the blade, respectively, the first support member includes a plurality of first supportmembers configured to rotatably support the first portion of the blade, and the second support member is located to be closer to the blade drive unit, respectively so that the second support member is respectively provided at an outside of the plurality of first supportmembers.  

8. (Currently Amended) The air conditioner of claim 1, wherein the discharge port includes a front end and a rear end and wherein at least one of the first support member and the second support member is extended to be connected to the front end of the discharge port and the rear end of the discharge port.  

9. (Currently Amended) The air conditioner of claim 8, further comprising an air guide arranged in the discharge port to guide air discharged through the discharge port, and wherein the air guide has asupport member insertion groove into which one portion of the first support member or the second support member is inserted.  

10. (Original) The air conditioner of claim 9, wherein the air guide is attachable to or detachable from the housing through the discharge port.  

11. (Cancelled) 4Serial No.: 15/964,730  

12. (Original) The air conditioner of claim 1, wherein the blade is formed of a flexible material.  

13. (Original) The air conditioner of claim 1, wherein the housing is installable at a ceiling.  

14. (Cancelled) 

15. (Currently Amended) The air conditioner of claim 1 [[14]], wherein the blade has a plurality of air discharge holes to penetrate the blade.  

16. (Currently Amended) An air conditioner comprising: a housing installable at a ceiling and having a discharge port; a blade configured to rotate with respect to the housing to open or close the discharge port and having a plurality of air discharge holes, the blade including a drive unit coupling portion disposed in one end of the blade, a first coupling protrusion disposed in a first blade portion of the blade, and a second coupling protrusion disposed in a second blade portion of the blade, and disposed between the first coupling protrusion and the drive unit coupling portion; a blade drive unit disposed in the housing and rotatably coupled to the drive unit coupling portion, configured to rotate the blade within a predetermined angle with respect to the housing to control a direction of air discharged through the discharge port and to open or close the discharge port; a first support member disposed in the housing and including a first blade coupling portion, formed of a first hole, rotatably coupled to the first coupling protrusion, configured to rotatably support the first blade portion; and 5Serial No.: 15/964,730a second support member disposed closer to the blade drive unit than the first support member in the housing and including a second blade coupling portion, formed of a second hole having a diameter greater than a diameter of the first hole, rotatably coupled to the second coupling protrusion, and configured to rotatably support the second blade portion, wherein the second blade portion, which is disposed closer to the blade drive unit than the first blade portion, receives larger torque than torque received by the first blade portion so that when the blade is rotated to the predetermined angle by the blade drive unit to close the discharge port, the second blade portion of the blade first contacts with the housing to partially close the discharge port, and then the first blade portion of the blade contacts with the housing to close the discharge port, thereby closing the discharge port by the blade, blade coupling portion , and wherein the first coupling protrusion rotates about a first central axis of the first blade coupling portion and the second coupling protrusion rotates about a second central axis of the second blade coupling portion, and the second central axis is located eccentrically below the first central axis.

17. (Cancelled) 

18. (Cancelled)  

19. (Cancelled) 

20. (Currently Amended) An air conditioner comprising: a housing installable at a ceiling and having a discharge port, the discharge port including a front end and a rear end; a blade configured to rotate with respect to the housing to open or close the discharge port and having a plurality of air discharge holes, the blade including a drive unit coupling portion disposed in one end of the blade, a first coupling protrusion disposed in a first blade portion of the blade, and a second coupling protrusion disposed in a second blade portion of the blade, and disposed between the first coupling protrusion and the drive unit coupling portion; a blade drive unit disposed in the housing and rotatably coupled to the drive unit coupling portion, configured to rotate the blade within a predetermined angle with respect to the housing to control a direction of air discharged through the discharge port and to open or close the discharge port; a first support member disposed in the housing and including a first blade coupling portion, formed of a first hole, rotatably coupled to the first coupling protrusion, configured to rotatably support the first blade portion and be extended to be connected to the front end of the discharge port and the rear end of the discharge port; and a second support member disposed closer to the blade drive unit than the first support member in the housing and including a second blade coupling portion, formed of a second hole having a diameter greater than a diameter of the first hole, rotatably coupled to the second coupling protrusion, configured to rotatably support the second blade portion, and configured to be extended to be connected to the front end of the discharge port and the rear end, wherein the second blade portion, which is disposed closer to the blade drive unit than the first blade portion, receives larger torque than torque received by the first blade portion so that when the blade is rotated to the predetermined angle by the blade drive unit to close the discharge port, the second blade portion of the blade first contacts with the housing to partially close the discharge port, and then the blade coupling portion , and wherein the first  coupling protrusion rotates about a first central axis of the first blade coupling portion and the second coupling protrusion rotates about a second central axis of the second blade coupling portion, and the second central axis is located eccentrically below the first central axis. 

REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of the air conditioner as recited in Claim 1 specifically:
the orientation and functionality of the first and second blade coupling portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 16 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of the air conditioner as recited in Claim 16 specifically:
the orientation and functionality of the first and second blade coupling portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 20 and all dependent claims are allowed.
The art of record fails to render obvious the claimed combination of the air conditioner as recited in Claim 20 specifically:
the orientation and functionality of the first and second blade coupling portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
The instant application is patentable over Jeong (KR1020150191318) in that Jeong fails to show two different axes located above and below each other, respectively; the axes having a different orientations from the difference in hole size 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/KENNETH J HANSEN/             Primary Examiner, Art Unit 3746